— Per Curiam:
Without inquiring into the question of the personal responsibility of the guaz’dian, it is abundantly clear that the ward, having accepted the land after he came of full age, took it subject to the lien of the recognizance given to secure the respective shares of the minors.
It was not necessary to make Schaeffer a party in this proceeding to charge the alienee of the ward. If the guar*79dian had discharged the lien, it was competent for the terre tenant to plead and prove that fact.
Judgment affirmed.